FIFTH DIVISION
                               MCFADDEN, P. J.,
                             GOBEIL and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                       May 25, 2022




In the Court of Appeals of Georgia
 A22A0522. THE STATE v. JOHNSON.

      MCFADDEN, Presiding Judge.

      Devante Johnson was indicted for multiple offenses, including possession of

marijuana with intent to distribute and possession of a firearm during the commission

of a felony. Johnson filed a motion to suppress evidence seized by police during a

traffic stop. After an evidentiary hearing, the trial court granted the motion, finding

that the traffic stop was unlawful because the arresting officer did not have articulable

suspicion to make the stop and that even if the stop was lawful, the officer did not

have probable cause to search the vehicle based on the odor of marijuana alone. The

state appeals, challenging the grant of the motion to suppress. Because the trial court

erred in finding that the traffic stop was unlawful, we reverse that portion of the trial

court’s order. We also find that the trial court erred in its alternative finding that the
odor of marijuana alone could not provide probable cause to search the vehicle; but

because the trial court failed to make necessary findings as to the credibility of the

officer’s testimony regarding his detection of that odor, we vacate that portion of the

trial court’s order and remand the case for the trial court to make appropriate findings.

      1. Facts.

      “When reviewing the grant or denial of a motion to suppress, an appellate court

must construe the evidentiary record in the light most favorable to the trial court’s

factual findings and judgment. An appellate court also generally must limit its

consideration of the disputed facts to those expressly found by the trial court.” Caffee

v. State, 303 Ga. 557 (814 SE2d 386) (2018) (citations and punctuation omitted). So

viewed, the record shows that on October 3, 2019, at approximately 3:00 a.m., a

police officer was on patrol in Athens, Georgia when he saw Johnson stop the car he

was driving a few feet past the stop line at a red traffic signal. When the light turned

green, Johnson drove to the next red light where the officer again saw him stop his

car a few feet past the stop line. The officer activated the blue lights of his patrol

vehicle and pulled over Johnson for failing to stop the car at the stop lines of two

consecutive traffic lights.



                                           2
      The officer approached the car and Johnson rolled down the driver’s side

window. The officer testified that upon approaching the open car window, he smelled

the odor of green marijuana and saw Johnson pushing a clear plastic baggie into his

pocket. The officer asked Johnson about the baggie and Johnson denied that he had

it in his pocket. The officer ordered Johnson to get out of the car and searched the

vehicle, finding, among other things, marijuana and a gun.

      2. Traffic stop.

      The state asserts that the trial court erred in granting the motion to suppress

based on its finding that the traffic stop was unlawful. We agree.

      “[T]he stop of a vehicle is authorized if an officer observes the commission of

a traffic offense.” Navicky v. State, 245 Ga. App. 284, 285 (1) (537 SE2d 740) (2000)

(citations and punctuation omitted). Accord State v. Zeth, 320 Ga. App. 140, 141 (739

SE2d 443) (2013). Here, the officer observed Johnson fail to stop his car at the stop

lines of two red traffic lights. “OCGA § 40-6-20 (a) requires drivers to obey the

instructions of traffic-control devices[.]” Lyons v. State, 208 Ga. App. 632, 633 (431

SE2d 432) (1993). That code section provides that “[t]he driver of any vehicle shall

obey the instructions of an official traffic-control device” and that “[a] violation of

this subsection shall be a misdemeanor[.]” OCGA § 40-6-20 (a). In the next code

                                          3
section, “OCGA § 40-6-21 (a) (3) defines the meaning of traffic signals and instructs

that a driver facing a red light ‘shall stop at a clearly marked stop line[.]’” Brogdon

v. State, 299 Ga. App. 547, 553 (3) (683 SE2d 99) (2009). This stop line is the

“mark[] at which a driver is supposed to stop.” Scott v. State, 254 Ga. App. 728, 730

(3) (a) (563 SE2d 554) (2002) (involving OCGA § 40-6-72 (b), which provides that

a driver of a vehicle approaching a stop sign “shall stop at a clearly marked stop

line”). See also Williams v. Deal, 2014 U.S. Dist. LEXIS 114635 *23-24 (III) (A) (1)

(S. D. Ga. 2014) (officer lawfully performed a traffic stop after observing vehicle go

past white line at a stop sign). Because the officer in this case observed Johnson fail

to stop at the marked stop lines of two red traffic lights, “[t]he officer was clearly

authorized to stop the vehicle and investigate [these] apparent violation[s] of the

traffic laws [requiring drivers to obey traffic signal instructions]. Accordingly, the

[traffic] stop was legal and the trial court erred in granting the motion to suppress [on

this ground].” Zeth, supra at 142 (citations and punctuation omitted). We therefore

reverse the portion of the trial court’s order finding that the traffic stop was unlawful.

      3. Probable cause to search.

      The state contends that the trial court also erred in granting the motion to

suppress based on its alternative finding that even if the stop was lawful, the officer

                                            4
did not have probable cause to search the vehicle. In granting the motion to suppress,

the trial court found that the odor of marijuana alone did not authorize the search

since there was no additional evidence of recent marijuana usage by or impairment

of Johnson. Such a finding was erroneous since the odor of marijuana alone may

provide probable cause for a warrantless search of an automobile.

      “[T]he automobile exception to the search warrant requirement . . . permits

officers to search a vehicle that is being used on the highways if they have probable

cause to believe that it contains contraband.” Cromartie v. State, 348 Ga. App. 563,

568 (2) (824 SE2d 32) (2019). “[A] police officer has probable cause to search when

that officer, through training or experience, detects the smell of marijuana.” Caffee,

supra at 562 (2) (b). Here, the officer testified at the suppression hearing that he

knows what marijuana smells like from his experience in seizing it on multiple

occasions and from a certification course, that he detected the strong odor of

marijuana when he approached the open window of Johnson’s car, and that he

searched the car based on that odor of marijuana. So the trial court could have found,

“based on the testimony presented at the suppression hearing, that the officer[] had

the training and experience to recognize the smell of marijuana and that, during the

course of the stop, the officer[] detected just such an odor emanating from the

                                          5
vehicle[, which] provided probable cause, authorizing the search.” Douglas v. State,

303 Ga. 178, 182 (2) (811 SE2d 337) (2018) (citation and punctuation omitted). See

also Jones v. State, 319 Ga. App. 678, 679 (1) (738 SE2d 130) (2013) (under

automobile exception to warrant requirement, odor of marijuana emitting from car

provided probable cause for warrantless search); Somesso v. State, 288 Ga. App. 291,

293 (2) (a) (653 SE2d 855) (2007) (same). Alternatively, “[t]he trial court was not

required to accept [the officer’s] testimony on these issues, even though it was not

contradicted.” Caffee, supra at 559 (1).

      “Generally, our obligation to view the evidentiary record in the light most

favorable to the findings and judgment of the trial court requires us to assume that the

trial court rejected the credibility of the officer to the extent that the officer’s

testimony is inconsistent with the court’s decision.” State v. Mathis, 338 Ga. App. 86,

91 (1) (789 SE2d 336) (2016) (footnote omitted). But in this case, the trial court made

no findings as to the officer’s testimony about his training or experience or detection

of the odor of marijuana, and instead premised its decision on the legally erroneous

finding that the odor of marijuana alone could not provide probable cause for the

search. “We do not know why the trial court said nothing about [these critical issues

regarding the officer’s testimony], but we do know that it [is] not within the province

                                           6
of [this court] to make [our] own findings [on these matters].” Id. We therefore vacate

the portion of the trial court’s order finding insufficient probable cause for a search

and remand the case with direction that the trial court determine the credibility of the

officer’s testimony; make findings of fact as to his training, experience, and detection

of the odor of marijuana; and then determine whether there was sufficient probable

cause to authorize the warrantless search of the vehicle. See Hughes v. State, 296 Ga.

744, 746 (1) n. 6 (770 SE2d 636) (2015) (“If the trial court has made express findings

of fact, but not with sufficient detail to permit meaningful appellate review, an

appellate court may remand for further findings.”).

      Judgment reversed in part, vacated in part, and case remanded with direction.

Gobeil and Pinson, JJ., concur.




                                           7